20-01182-smb          Doc 10       Filed 11/04/20 Entered 11/04/20 18:01:25                                          Main Document
                                                Pg 1 of 3


                                      UNITED STATES BANKRUPTCY COURT
                                           Southern District of New York

                                             MEDIATOR’S FINAL REPORT

         In accordance with the Court’s order dated August 4, 2020, I, David Murphy of Phillips ADR,
         that I conducted the mediation in this matter on September 16 and 30, 2020. The names of
         counsel and principals who participated in the mediation are listed below. All parties acted in
         good faith during the mediation. As noted below, the mediation resulted in the successful
         resolution of all issues subject to the mediation.



         1.    ​Case name: Nisselson v. Farnsworth (In re Helios and Matheson Analytics, Inc. a/k/a
         MovieFone, et al.)
         2.       ​a. Case #:20-10242-smb b. Adversary # (if applic.):20-01182-smb.
         3.       ​Nature of dispute: Claims for breach of fiduciary duty against former directors and
                  officers of the Debtors.

         4.       ​Date of mediator appointment: August 4, 2020.
         5.       ​a. Has case settled?: Yes.
                  [ ]Yes, before first meeting [x]Yes, in mediation (As a result of discussions that occurred in the
                  days following the mediation and a mediator’s proposal) [ ]Yes, after mediation, if you know [ ]
                  Case did not settle
                  ​b. If settled, how long from appointment to settlement of case?: Approximately two
         months
               ​c. What were the principal terms of the settlement? (Annex a brief description if necessary): $12 million
         and mutual releases.

         6.       ​a. What was total fee?:$     b. How was it paid?:
                  Phillips ADR was paid $60,000 for two full days of mediation. The $30,000 per session
                  day fee included time spent reviewing the parties’ extensive written submissions and
                  exhibits, pre-mediation calls with all parties, and the two mediation sessions themselves.
                  The cost of the mediation was split three ways among Trustee/Plaintiff (1/3), Class
                  Plaintiffs in a parallel securities class action (1/3) and Defendants (1/3). For follow up
                  work, I charged an additional $8,334 for the estate’s share of additional work.




         7.       ​Please list persons in attendance (including party association, i.e., defendant, plaintiff):
                  ​
         David Murphy (Mediator)                         Alan Nisselson (Trustee/Plaintiff)
         Angela Somers (Trustee/Plaintiff)               Jason Collins (Trustee/Plaintiff)
          Yonah Jaffe
20-01182-smb     Doc(Trustee/Plaintiff)
                      10 Filed 11/04/20 DanielEntered
                                               Tyukody (Officers and 18:01:25
                                                          11/04/20                                  Main Document
                                        Directors/Defendants)
                                         Pg 2 of 3
             Robert Horowitz (Officers and          Nathan Haynes (Officers and
             Directors/Defendants)                  Directors/Defendants)
             Kevin Friedmann (Officers and          Alex Linhardt (Officers and
             Directors/Defendants)                  Directors/Defendants)
             Reid Figel (Carl Schramm/Defendant)    David Schwarz (Carl
                                                    Schramm/Defendant)
             Minsuk Han (Carl                       David Berger (Chris Kelly and Maria
             Schramm/Defendant)                     Stipp/Defendants)
             John Flynn (Chris Kelly and Maria      Josh Baskin (Chris Kelly and Maria
             Stipp/Defendants)                      Stipp/Defendants)
             Jessica Hartwell (Defendants Kelly and John McCarrick (Argo/Carrier)
             Stipp)
             Jason Ellis (Argo/Carrier)             George Cortelyou (Axis/Carrier)
             Cara Duffield (Axis/Carrier)           Dawn Foti (Chubb/Carrier)
             Darius Kandawalla (Freedom/Carrier) Jennifer Taub (Nationwide/Carrier)
             Eric Weissman (Starstone/Carrier)      Gary Gassman (ANV/Carrier)
             Olga Ilyayeva (QBE/Carrier)



            8.     ​Please provide the names, addresses, and telephone numbers of counsel:
            REID COLLINS & TSAI LLP                          GREENBERG TRAURIG, LLP
            P. Jason Collins                                 Daniel J. Tyukody
            Angela J. Somers                                 Robert A. Horowitz
            Yonah Jaffe                                      Nathan A. Haynes
            810 Seventh Avenue, Suite 410                    Leo Muchnik
            New York, New York 10019                         MetLife Building
            212.344.5200                                     200 Park Avenue
                                                             New York, NY 10166
            Counsel for Alan Nisselson, as Chapter 7
            Trustee of Helios and Matheson Analytics, Inc., Counsel for Defendants Theodore Farnsworth,
            MoviePass, Inc., and Zone Technologies, Inc. Stuart Benson, Mitch Lowe, Muralikrishna
                                                             Gadiyaram, Prathap Singh and Gavriel
                                                             Ralbag, Joseph Fried, Parthasarathy Krishnan

             WILSON SONSINI                                KELLOGG, HANSEN, TODD, FIGEL &
             David J. Berger                               FREDERICK, P.L.L.C.
             Josh Baskin                                   Reid M. Figel
             Jessica Hartwell                              David L. Schwarz
             650 Page Mill Road                            Minsuk Han
             Palo Alto, CA 94304                           1615 M Street, N.W., Suite 400
             Tel: 650.320.4901                             Washington, D.C. 20036

             Counsel for Defendants Christopher Kelly      Counsel for Defendant Carl J. Schramm
             and Maria Stipp

                   ​

                   ​Signature of Mediator:                                            Date:
                             .
             ​ Doc
20-01182-smb A  ddress10
                       :   Filed 11/04/20 Entered 11/04/20 18:01:25   Main Document
                       .                Pg 3 of 3
                              ​
            Phone:                      .
